NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5072-18T3

SHAZAM MEIGHOO,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted September 15, 2020 – Decided September 25, 2020

                   Before Judges Yannotti and Mawla.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Shazam Meighoo, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Sookie Bae, Assistant Attorney General, of
                   counsel; Beonica A. McClanahan, Deputy Attorney
                   General, on the brief).

PER CURIAM
        Shazam Meighoo is an inmate in the State's correctional system. He

appeals from a final determination of the New Jersey Department of Corrections

(NJDOC), which found he possessed or introduced a weapon into the

correctional facility and imposed disciplinary sanctions. We affirm.

        In June 2019, Meighoo was incarcerated in Northern State Prison (NSP).

He is serving an eighteen-year sentence as a result of his convictions for

aggravated manslaughter, unlawful possession of a weapon, and endangering

the welfare of a child. Meighoo will not be eligible for parole until March 15,

2030.

        On June 3, 2019, Officer J. Pinheiro conducted a random search of

Meighoo's cell. Pinheiro observed a plastic bin, labeled "S. Meighoo," inside

the cell. Upon searching the bin, the officer discovered a razor blade, which had

been melted onto a pen and wrapped in a white cloth. Pinheiro then notified

Sergeant J. Reynolds who compiled the preliminary incident report.

        On June 4, 2019, Meighoo was charged with committing prohibited act

*.202, possession or introduction of a weapon such as, but not limited to, a

sharpened instrument, knife, or unauthorized tool, in violation of N.J.A.C.




                                                                         A-5072-18T3
                                       2
10A:4-4.1(a).1 Sergeant O. Rodriguez served the charge on Meighoo and he was

placed in prehearing detention.

       The NJDOC investigated the charge, found it had merit, and referred the

matter to a Departmental Hearing Officer (DHO) for further action. Meighoo

pleaded not guilty to the charge and provided written statements in which he

denied the weapon belonged to him.          In his written statements, Meighoo

asserted, among other things, that his cellmate "was always making this kind of

stuff . . . ."

       The hearing was initially scheduled for June 5, 2019, and the NJDOC

granted Meighoo's request for the assistance of counsel substitute. The hearing

was then rescheduled several times to consider Meighoo's requests for a

polygraph examination and a fingerprint analysis of the weapon.             The

Administrator of NSP denied both requests, reasoning that the DHO could

adequately address any issues of credibility at the hearing.

       Meighoo also requested video footage of his cell recorded between 5:45

p.m. and 8:30 p.m. the night before the weapon was found. Meighoo's counsel

substitute asserted that Meighoo suspected the weapon may have been "planted"


1
  We note that "[p]rohibited acts preceded by an asterisk (*) are considered the
most serious and result in the most severe sanctions . . . ." N.J.A.C. 10A:4-
4.1(a).
                                                                        A-5072-18T3
                                        3
in his cell during the time requested, while Meighoo was attending religious

services. The DHO denied the request for the video footage.

      The hearing took place on June 13, 2019.            Meighoo declined the

opportunity to call witnesses to testify on his behalf as well as the opportunity

to confront or cross-examine adverse witnesses. The DHO reviewed the staff's

reports, heard testimony by staff members, examined the bin where the

contraband was found, and considered Meighoo's statements. After reviewing

all of the evidence, the DHO found Meighoo guilty of the charge. The DHO

explained the decision by stating that Meighoo had offered no evidence to

support his allegations against his cellmate or counteract the staff reports.

      The DHO imposed the following sanctions: 180 days in administrative

segregation, the loss of 181 days of commutation time, and the loss of 30 days

of recreational privileges. The DHO stated that the sanctions were warranted to

deter possession of weapons in prison. The DHO noted that the weapon found

in Meighoo's cell could have been used to cause serious injury.

      On June 17, 2019, Meighoo filed an appeal with the administrator of NSP.

He asserted he was not guilty of the charge, and that he had been denied due

process because the NJDOC did not grant his requests for polygraph

examination, fingerprint analysis, and video footage.


                                                                           A-5072-18T3
                                        4
      The Assistant Superintendent of NSP found that all procedural safeguards

had been followed and that there was substantial evidence to support the finding

of guilt. However, the Assistant Superintendent modified the sanctions based

on Meighoo's disciplinary history, reducing the time to be served in

administrative segregation from 180 to 91 days. This appeal followed.

      On appeal, Meighoo argues the NJDOC violated his right to due process

by erroneously shifting the burden of proof to him and denying him evidence

needed for his defense. He further argues he was denied due process because

the NJDOC did not grant his requests for a polygraph examination, fingerprint

analysis, and video footage of his cell.

      The scope of our review of a final decision of an administrative agency is

"severely limited." George Harms Constr. Co. v. N.J. Turnpike Auth., 137 N.J.

8, 27 (1994) (citing Gloucester Cty. Welfare Bd. v. N.J. Civil Serv. Comm'n, 93

N.J. 384, 390 (1983)). We can "intervene only in those rare circumstances in

which an agency action is clearly inconsistent with its statutory mission or with

other State policy." Ibid.

      In an appeal from a final decision of the NJDOC in a prisoner disciplinary

matter, we consider whether there is substantial evidence in the record to support

the NJDOC's decision that the inmate committed the prohibited act. Blanchard


                                                                          A-5072-18T3
                                           5
v. N.J. Dep't of Corrs., 461 N.J. Super. 231, 237-38 (App. Div. 2019) (citing

Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)). We also must

consider whether, in making its decision, the NJDOC followed the departmental

regulations governing disciplinary matters, which were adopted to afford

inmates procedural due process. See McDonald v. Pinchak, 139 N.J. 188, 194-

95 (1995); Jacobs v. Stephens, 139 N.J. 212, 220-22 (1995).

      We are convinced there is sufficient evidence in the record to support the

NJDOC's decision that Meighoo was guilty of committing prohibited act *.202,

"possession or introduction of a weapon, such as, but not limited to, a sharpened

instrument, knife, or unauthorized tool." N.J.A.C. 10A:4-4.1(a)(1)(x). We are

also convinced the NJDOC followed its regulations in the disciplinary process.

      Here, the record shows that during a search of Meighoo's cell, the officer

found a razor blade which had been melted on a pen and wrapped in a white

cloth and stored in Meighoo's bin. Although Meighoo asserted the weapon did

not belong to him, he submitted no evidence to substantiate that claim. The

evidence supports the NJDOC's conclusion that Meighoo had, in fact, committed

the prohibited act.

      As noted, Meighoo contends he was denied due process because the

NJDOC shifted the burden of proof to him, while denying him evidence needed


                                                                         A-5072-18T3
                                       6
for his defense. He asserts the DHO failed to state that the NJDOC had carried

its burden of proof and did not specify the evidence relied upon for the decision.

The record does not support these contentions.

      On the adjudication report, the DHO identified the evidence relied upon

in finding Meighoo committed the prohibited act. The DHO noted that the

evidence included the staff reports and testimony, as well as the examination of

the bin where the weapon was found.

      The DHO noted that Meighoo presented no witnesses or evidence to

support his defense and did not seek confrontation or cross-examination of any

adverse witness. However, the DHO's adjudication report indicates that the

NJDOC had the burden of proof on the charge.

      Meighoo also argues that he was denied due process because the NJDOC

did not grant his request for a polygraph examination. The administrative code

provides in pertinent part that:

            (a) A polygraph examination may be requested by the
            Administrator or designee:

            1. When there are issues of credibility regarding serious
            incidents or allegations which may result in a
            disciplinary charge; or

            2. As part of a reinvestigation of a disciplinary charge,
            when the Administrator or designee is presented with
            new evidence or finds serious issues of credibility.

                                                                          A-5072-18T3
                                        7
            (b) The polygraph shall not be used in place of a
            thorough investigation, but shall be used to assist an
            investigation when appropriate.

            (c) Agreement by the inmate to take a polygraph
            examination shall not be a pre-condition for ordering a
            reinvestigation. An inmate's request for a polygraph
            examination shall not be sufficient cause for granting
            the request.

            [N.J.A.C. 10A:3-7.1.]

      It is well established that an inmate in the State's correctional system does

not have an unqualified right to a polygraph examination. Ramirez v. Dept. of

Corrs., 382 N.J. Super. 18, 23-24 (App. Div. 2005) (citing Johnson v. N.J. Dept.

of Corrs., 298 N.J. Super. 79, 83 (App. Div. 1997)). The NJDOC's regulation

"is designed to prevent the routine administration of polygraphs, and a

polygraph is clearly not required on every occasion that an inmate denies a

disciplinary charge against him." Ramirez, 382 N.J. Super. at 23-24.

      The NJDOC's decision of whether to grant a polygraph is discretionary

and will not be reversed unless arbitrary, capricious or unreasonable. Id. at 24.

The NJDOC should only grant the request "when there is a serious question of

credibility and the denial of the examination would compromise the fundamental

fairness of the disciplinary process." Id. at 20.




                                                                           A-5072-18T3
                                         8
      Here, there was no serious issue of credibility warranting a polygraph

examination. The officer reported that he found a weapon in Meighoo's bin

during a random search of his cell. Meighoo claimed the weapon did not belong

to him, and he stated that the weapon belonged to his cellmate. However,

Meighoo presented no evidence to support his claim.

      Meighoo's denial of guilt did not raise a serious issue of credibility. The

administrator reasonably determined the credibility of Meighoo's claim could be

addressed at the disciplinary hearing. We conclude the denial of the request did

not compromise the fundamental fairness of the proceeding.

      Meighoo also contends he was denied due process because the NJDOC

did not grant his request for a fingerprint analysis of the weapon. Meighoo

acknowledges he does not have a right to such an analysis. In any event, a

fingerprint analysis would not have resolved an issue of credibility or clarified

any pertinent fact.

      Even if Meighoo's fingerprints were not found on the weapon, this would

not necessarily warrant a finding that the weapon did not belong to him. As

noted, the weapon was found in Meighoo's bin during a search of his cell. We

are convinced that the denial of Meighoo's request for a fingerprint analysis of




                                                                         A-5072-18T3
                                       9
the weapon did not compromise the fundamental fairness of the disciplinary

proceeding.

      In addition, Meighoo contends he was denied due process because the

NJDOC did not provide him with a videotape of his cell recorded between 5:45

p.m. and 8:30 p.m. on the evening before the weapon was found. However, the

sole basis for the request was Meighoo's suggestion that the weapon could have

been planted in his bin at that time when he was attending religious services.

The denial of the request was not arbitrary, capricious or unreasonable, and it

did not adversely affect the fundamental fairness of the disciplinary proceeding.

      Affirmed.




                                                                         A-5072-18T3
                                      10